Fourth Court of Appeals
                                San Antonio, Texas
                                     February 4, 2019

                                   No. 04-18-00598-CV

                               IN THE MATTER OF J.A.,

                       From the County Court, Karnes County, Texas
                            Trial Court No. 16-05-00005 JVK
                          Honorable Stella Saxon, Judge Presiding


                                     ORDER
      Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
March 4, 2019. No further extensions will be granted absent extenuating circumstances.


                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2019.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court